DETAILED ACTION
In Applicant’s Response filed 11/25/2020, Applicant has amended claims 1-10; amended the specification; and filed replacement drawing sheets. Claim 11 has been cancelled. Currently, claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as follows:
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted (see i.e. the word “water” which has been added to figure 5).  Appropriate revision is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "100" have both been used to designate “membrane”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both a “strip” and “stripe” (see i.e. page 3 lines 21, 24 and 26 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both the “surface contour” and “original contour”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities requiring appropriate correction:
In claim 1, lines 31-32 should be amended to recite: “return to the original shape from the second stretched configuration 
In claim 8, line 13 should be amended to recite: “the elbow or knee or other movable joint back and forth to simultaneously…”.
In claim 8 line 14: “the material” should be “a material”.
In claim 8 line 16: “a material” should be “the material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™.
With respect to claim 1, Kalt discloses a barrier (transparent bandage 10; interpreted as being a “barrier” because the bandage 10 functions as a barrier preventing entry of contaminants to a wound because it covers a wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54) configured to be attached to skin at an elbow or knee or other movable joint on a person (bandage includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees and includes adhesive which secures the frame to a patient’s skin – col 4 lines 18-19, 33-40, and 59-63) and, when attached, to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the body), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly and as a surface contour of the skin changes when the elbow or knee or other movable joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining 
a water impenetrable membrane (membrane 18; blocks moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) having two sides (shown in fig 2 – one side is adjacent to liner 16 and the other side is oppositely disposed and is adjacent to opening 12 at the center and frame 14 at the periphery) and a perimeter (membrane 18 has a rectangular shape as shown in fig 1 and has a perimeter which is in contact with frame 14 as shown in figures 1-3), along the perimeter on one side of the membrane (border 13 is positioned along the perimeter of membrane 18 and surrounds and defines the perimeter edges of membrane 18 as shown in fig 3; col 5 lines 35-36), a continuous strip of adhesive (adhesive material 15 covers border 13 to provide a complete adhesive frame around membrane 18 – col 5 lines 36-39) configured to be adhered to skin of a the person (the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63,col 5 lines 7-11) surrounding the vulnerable feature (wound area is covered by the 
the water-tight seal surrounding an adhesive-free central area of the membrane (the border 13 coated with adhesive 15 provides a complete adhesive frame around the non-adhesive membrane 18 – col 5 lines 36-39), 
the adhesive-free central area of the membrane configured to (a) have an original shape (inherent structural characteristic); (b) extend over the vulnerable feature (wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 5 lines 39-41); and (c) be unadhered to the skin and the vulnerable feature (the membrane 18 which is located at the center of the bandage as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin – col 4 lines 50-54; col 5 lines 36-41);
a material of the membrane configured to, after the continuous strip of adhesive has been adhered in an unfolded state to the skin of the person along the perimeter of the membrane, and the joint is moved back and forth repeatedly (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material is configured to stretch when a user moves – 3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1 - thus the 
the adhesive-free central area of the membrane configured to remain unadhered to the skin and the vulnerable feature when the elbow or knee or other movable joint is moved back and forth repeatedly (the membrane 18 which is located at the center of the bandage as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin or a vulnerable feature such as a wound on the skin – col 4 lines 50-54; col 5 lines 36-41; the device is specifically 
Kalt does not, however, explicitly disclose the material of the adhesive-free central area of the membrane being resilient, after the continuous strip of adhesive has been adhered, in an unfolded state, to the skin of the person along the perimeter of the membrane, to repeatedly return to the original shape from the second stretched configuration independently of a change in the surface contour of the skin when the joint elbow or knee or other movable joint is moved back and forth repeatedly.
Kalt does, however, teach that membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Kalt also teaches that the device is specifically configured for application to areas such as the elbows and knees (col 4 lines 38-40) which repeatedly bend during use. Thus the device is interpreted as being capable of stretching between an original shape where it is un-stretched, and a second stretched configuration in order to function as intended for use on a knee or elbow which move back and forth repeatedly when a patient moves. Also, the device inherently must be adhered to the skin for use prior to movement of the joint to which it is attached and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application (col 4 lines 27-29). The device is also interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such 
With respect to claim 2, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane comprises a polymeric material (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 3, Kalt discloses the invention substantially as claimed (see rejection of claim 2) and Kalt also discloses that the polymeric material comprises a polyurethane (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 5, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane is transparent (col 4 lines 46-47).
With respect to claim 7, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the continuous strip of adhesive (adhesive material 15 covers border 13 to provide a complete adhesive frame around membrane 18 – col 5 lines 36-39) has adhesive properties to seal the membrane to skin temporarily and to permit removal of the membrane without damaging the skin (col 4 line 63 – col 5 line 3).
claim 8, Kalt discloses a method comprising:
attaching a barrier to skin at an elbow or knee or other movable joint of a person (transparent bandage 10 is interpreted as being a “barrier” because it functions as a barrier by preventing entry of contaminants to a wound by covering the wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54; the bandage 10 is “attached” via adhesive frame 14 configured for application to areas such as the elbows and knees and includes adhesive which secures the frame to the user’s skin – col 4 lines 18-19, 33-340, 59-63; the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63,col 5 lines 7-11) to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the skin), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material preferred for use in forming membrane 18 – col 4 lines 54-56 - is configured to stretch when a user moves – 3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1 - thus the device must 
the attaching of the barrier comprising attaching the barrier unfolded (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29) along a continuous attachment strip (adhesive material 15 covers border 13 to provide a complete adhesive frame around membrane 18 – col 5 lines 36-39) surrounding the vulnerable feature to form a water-tight seal with the skin (wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 5 lines 39-41; the adhesive forms a water tight seal when attached to the user’s skin - col 4 line 63- col 5 line 1), the water-tight seal surrounding a central area of the membrane not adhered to the skin (the border 13 coated with adhesive 15 provides a complete adhesive frame around the non-adhesive membrane 18 – col 5 lines 36-39; the membrane 18 which is located at the center of the bandage as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin – col 4 lines 50-54; col 5 lines 36-41), the extent of the central area of the membrane configured to extend over the vulnerable feature without adhering to the vulnerable feature (wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 5 lines 39-41),
after the barrier has been attached, repeatedly moving the joint back and forth (the bandage must be “attached” via the adhesive to a user’s skin for use of the device; use of the device is interpreted as including the step of moving the joint back/forth repeatedly because 
Kalt does not, however, explicitly disclose repeatedly moving the joint back and forth to simultaneously (a) cause repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration, independently of a change in a surface contour of the skin and (b) cause the material of the central area of the barrier to accommodate a tension imparted to the barrier by the repeated moving of the joint back and forth to maintain the water-tight seal along the entire perimeter of the membrane.
However, although Kalt does not explicitly disclose the method steps exactly as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Kalt, that the prior art will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). 
In the present case, the device of Kalt is structurally identical to the device for carrying out the claimed method. Specifically, Kalt teaches that membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product 
Therefore, since the prior art device of Kalt is the same as the device for carrying out the claimed method, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the device of Kalt will perform the claimed method because the method as claimed is nothing more than the expected steps involved for normal and usual use of the device by an intended user. Also, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have included in the method of Kalt the specific step of repeatedly moving the joint back and forth to (a) cause repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration independently of a change in a surface contour of the skin in order to maintain a flat profile against a user’s skin to prevent wrinkling, bunching and/or folding of excess material which could interfere with clothing or become caught on external objects during use. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have included in the method of Kalt the specific step of repeatedly moving the joint back and forth to (b) cause the material of the central area of the barrier to accommodate a tension imparted to the barrier by the repeated moving of the joint back and forth to maintain the water-tight seal along the entire perimeter of the membrane in order to prevent stress on 
Kalt also does not explicitly disclose the steps of attaching the barrier “before taking a shower”, moving the joint “while the person is taking the shower” and “after taking the shower, removing the barrier from the skin of the person”. Kalt does, however, teach that the device is configured to maintain a barrier to allow for application of medication to a site while enabling a patient to shower or even submerge the dressing without affecting the medication (col 7, lines 30-37). Thus, the device must be applied before taking a shower and is capable of permitting movement of the joint to which it is attached while the user is showering. Furthermore, when the barrier is no longer needed such as after the user takes a shower, it is common practice to remove and discard of such device. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the device of Kalt such that it is attached before taking a shower, so that a user can move the joint while taking the shower, and such that after taking the shower, the barrier is removed from the skin of the person, in order to protect a covered area while bathing and, specifically, to provide a barrier to protect medication applied to the area while showering (Kalt col 7 lines 30-37).
With respect to claim 10, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses breaking the seal and removing the barrier from the skin (adhesive is sufficiently weak that bandage 10 can be removed from a user’s skin with minimal resistance – col 5 lines 1-3; removing bandage 10 is interpreted as requiring the step of breaking the water tight seal formed by the adhesive in order to release the bandage 10 from the skin for removal).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of Ma et al (US 2015/0216603).
With respect to claim 4, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the polyurethane material comprises an aromatic polyether polyurethane.
Ma et al teaches a material that can be used for medical articles such as bandages and wound dressings (abstract) wherein the material is configured to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like (para [0009]) wherein the material comprises a polyurethane film (para [0010]) wherein the polyurethane in the polyurethane film may be, preferably, an aromatic polyether polyurethane (para [0047]).
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized an aromatic polyether polyurethane as taught by Ma et al for the polyurethane film of the device of Kalt in order to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like of existing medical materials (Ma et al - para [0009]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of McGuire, JR. (US 2012/0255562).
With respect to claim 6, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the membrane has a thickness in the range of 2-4 mils.
McGuire, however, teaches that the membrane (extensible film 102) has a thickness in the range of 2 mils to 4 mils (approx. 50.8-101.6 microns - this range is contained within the disclosed range of 1-125 microns in para [0036]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the membrane of Kalt having a thickness in the range of 2-4 mils as taught by McGuire in order to provide a low-profile device which will improve comfort for the user and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 9, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses that the water tight seal is formed by attachment of the adhesive to the user’s skin (col 4 line 59- col 5 line 1) wherein the adhesive is an acrylic pressure sensitive adhesive (col 4 lines 59-61). Kalt does not, however, explicitly disclose that forming the water tight seal comprises pressing an adhesive material against the skin. 
McGuire teaches an adhesive membrane (film 102 including adhesive 112 on surface 104 of film 102 – para [0064]) configured to be adhered to skin of a user (PSA is used for attachment to the skin – para [0062]) wherein pressure is applied to the adhesive film in order to adhere the structure to a user’s body in a wrinkle-free manner (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/25/2020 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome many of the objections (which have been withdrawn) while objections which have not been addressed have been maintained and new objections have been given as necessitated by changes made to the figures (see above). Specifically, with respect to the objection related to use of reference numerals “10” and “100” to designate the “membrane”, the Office has noted Applicant’s argument on page 8 of the Response that “it is permissible to use two different reference characters in the respective figures” but the Office respectfully disagrees because using two different reference numerals to identify a single element creates ambiguity as to whether the same element is being described or if two different elements are being described. Thus, the objection has been maintained. With respect to the objection related to use of reference numeral “28” to identify both a “strip” and “stripe”, Applicant’s argument on page 8 that “the figures and specification are clear as is” has been noted but the Office respectfully disagrees. Use of the same reference numeral to identify two different elements creates ambiguity as to whether the two elements are the same or if they are different. Thus, revision is necessary to either clarify the language in the specification 
	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn, while new objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112(a), Applicant’s arguments on pages 10-11 of the Response have been fully considered and are persuasive. Thus, the claim rejections under 35 USC 112(a) have been withdrawn.

	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-23 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s argument’s on pages 16-18 of the Response that the prior art of record would not have made the applicant’s amended claim 1 obvious because the Tegaderm product has a skin facing surface that is entirely coated with adhesive and attached across the entire surface to the skin while the Kalt patent describes a bandage that has a membrane 18 with a non-adhesive bottom surface. Applicant further argues that the Tegaderm product therefore could not have been the one used in the Kalt bandage and that the disclosure of use of such a product in the Kalt patent is incorrect and must be an error. The Office respectfully disagrees. Kalt explicitly discloses that the material for membrane 18 is preferably Tegaderm (col 4 lines 54-56). The Office has interpreted this disclosure to mean that the material of Tegaderm dressings is the same material that is preferably used for forming the membrane 18 in Kalt. Thus, other structural features that are present in a Tegaderm dressing such as adhesive coatings, support layers and/or release liners are not intended to be incorporated into the Kalt bandage as part of the membrane 18. Also, although it is true that some Tegaderm dressings are configured to have adhesive covering the entire skin-contacting surface as argued by Applicant, it is also true that some Tegaderm dressings have only an adhesive border and therefore will have a non-adhesive center (see 3M Tegaderm Application Instructions which refer to the “adhesive border” on each dressing). Thus, even if the entire 
	The Office has also noted Applicant’s arguments on pages 18-19 of the Response that the prior art of record does not disclose a stretchable membrane as claimed because “the Kalt patent never mentioned that its membrane should be stretchable” and there is no indication in Kalt that the bandage would be used in contexts in which stretching would be a useful characteristic. The Office respectfully disagrees because as discussed above, Kalt explicitly teaches that the material for membrane 18 is preferably Tegaderm and, as discussed in the claim rejections above, the material used in Tegaderm dressings is stretchable. Furthermore, Kalt explicitly teaches that the bandage is configured for application to areas such as the elbows and knees (col 4 lines 18-19, 33-40, and 59-63) which are jointed areas which undergo repeated bending and thus would require a dressing applied at the joint to stretch to accommodate such bending. Thus, Kalt describes contexts in which stretching of the bandage would be a useful characteristic.
	The Office has also noted Applicant’s arguments on page 19 of the Response that Kalt does not describe a material that is stretchable, after being adhered, between the un-stretched and stretched configurations independently of a change in the surface contour of the skin or that the membrane is resilient. The Office respectfully disagrees for at least the reasons provided in the claim rejections above where these limitations are addressed.

	  The Office has also noted Applicant’s arguments on pages 20-22 regarding claim 8 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and maintains that the prior art of record reads on claim 8 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 22-23 regarding the dependent claims but for at least the same reasons as provided above with respect to claims 1 and 8, the Office is not persuaded by these arguments and maintains that the prior art of record reads on the dependent claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786      
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786